Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWANCE
Election/Restrictions
Claim 1 is allowable. The restriction requirement between species, as set forth in the Office action mailed on 11/3/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species is withdrawn.  Claims 13-14, directed to nonelected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Further, note that Applicant has canceled claim 15.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:The best art of record, Yarbrough (PGPub 2018/0216601) discloses a method of making a wind turbine blade having a main blade section and a tip section connected together, the method comprising: providing a main blade mould assembly comprising first female main mould half 200 shaped to form first and second half shells of the main blade section, the main mould half having an inboard end shaped to define a radially inboard portion of the main blade section and an outboard end shaped to define a radially outboard portion of the main blade section (para. 40; Fig. 6); forming a first half shell 44 of the main blade section in the first main mould half and forming a second half shell 46 of the main blade section with the main blade mould assembly in the open position; selecting a tip section 74; bonding the two half shells together (para. 32). 	Yarbrough does not disclose a second female main mould halves shaped to form a second half shell of the main blade section, the main blade mould assembly having an open position in which the main mould halves are spaced apart, and a closed position in which the main mould halves are brought together; selecting a tip section from a plurality of tip sections of different lengths according to a total length requirement for the wind turbine blade; arranging the tip section adjacent to the outboard end of the first main mould half such that an inboard end of the tip section and an outboard end of the first half shell overlap; closing the main mould .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




/Ryan J. Walters/Primary Examiner, Art Unit 3726